FILED
                           NOT FOR PUBLICATION
                                                                             SEP 28 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TROY HOPKINS,                                    No. 15-56273

              Plaintiff-Appellant,               D.C. No. 5:14-cv-00657-DFM

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                Douglas F. McCormick, Magistrate Judge, Presiding

                          Submitted September 26, 2017**


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Troy Hopkins appeals pro se the district court’s decision affirming the

Commissioner of Social Security’s denial of Hopkins’s application for

supplemental security income under Title XVI of the Social Security Act. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014), and we

affirm.

       We construe Hopkins’s pro se pleadings liberally and address his

contentions that the administrative law judge (“ALJ”) improperly discounted

Hopkins’s testimony about the severity of his symptoms and, as a result, erred in

concluding that Hopkins was not disabled. See Bretz v. Kelman, 773 F.2d 1026,

1027 n.1 (9th Cir. 1985) (en banc) (“”[W]e have an obligation where the petitioner

is pro se . . . to construe the pleadings liberally and to afford the petitioner the

benefit of any doubt.”).

       The ALJ identified two specific, clear and convincing reasons in support of

the determination that Hopkins’s symptom testimony was not credible. First, the

ALJ properly found that Hopkins’s request for assistance with feigning psychiatric

symptoms detracted from his credibility as a reporter of his symptoms and

limitations. See Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (“To

determine whether the claimant’s testimony regarding the severity of her

symptoms is credible, the ALJ may consider . . . ordinary techniques of credibility

evaluation, such as the claimant’s reputation for lying, prior inconsistent

statements concerning the symptoms, and other testimony by the claimant that

appears less than candid.”). Second, although a lack of supporting medical


                                            2
evidence cannot provide the sole basis for discounting a claimant’s symptom

testimony, the ALJ permissibly considered the absence of record medical evidence

supporting symptoms and limitations as severe as those reported by Hopkins.

Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005). As a result, the ALJ’s

findings support the conclusion that Hopkins was not credible with regard to his

limitations and pain. Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

      Moreover, substantial evidence supports the ALJ’s formulation of an RFC

that took into account those limitations for which there was record support that did

not depend on Hopkins’s subjective complaints. Bayliss v. Barnhart, 427 F.3d
1211, 1217 (9th Cir. 2005). Because the functional limitations identified by the

ALJ in the RFC for medium work with limitations was supported by the record

evidence, the ALJ’s Step Five determination that Hopkins could perform work that

exists in significant numbers in the national economy is supported by substantial

evidence. See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989).

      AFFIRMED.




                                          3